PER CURIAM.
Petitioner has filed a petition for habeas corpus in this court, alleging, inter alia, exhaustion of remedies under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. Examination of the opinion in Turner v. State, Fla.App.1964, 161 So.2d 11, reveals that the trial court’s order denying petitioner-appellant’s motion under Rule No. 1 was affirmed without prejudice to further proceedings by proper motion under Criminal Procedure Rule No. 1.
In view of the ostensive adequacy of remedy under Rule No. 1, the petition for habeas corpus is denied without prejudice to petitioner’s rights under Rule No. 1.
It is so ordered.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.